;.
                                                                                                                                                               Cf
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modifi ed)                                                                     Page I of I



                                         UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November I, 1987)
                                           v.

                            Antuan Garcia-Alvarez                                        Case Number: 3:19-mj-21830

                                                                                         Jami L Ferrara
                                                                                         Defendant 's Attorney


     REGISTRATION NO. 81348298
     THE DEFENDANT:
      IZl pleaded guilty to count(s) 1 of Complaint
                                                ~~~~~~~~~~~~~~~~~~~~~~~~~~~




      D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                    Nature of Offense                                                                  Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                        1

      D The defendant has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~~-




      D Count(s)                                                                             dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     D TIME SERVED                                  ~              \ :S                        days

      IZl Assessment: $10 WAIVED IZl Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant' s possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines , restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Monday, May 6, 2019
                                                                                      Date of Imposition of Sentence

                                                                  •··- - - - - - --------,
     Received
                                                             F·~LED

                                                              MAY 0 6 2019
     Clerk's Office Copy                          CLERK , U.S. Dl3TRICT COURT                                                         3:19-mj-21830
                                                SOUTH ERN D!SrnlCT OF CALIFORNIA
                                                BY                              DEPUTY
